Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 01, 2015

The Court of Appeals hereby passes the following order:

A15D0525. OTIS N. WHITE, JR. v. MICHELLE WILLIAMS et al.

      Church members at Shiloh Baptist Church filed suit against the church and its
former pastor, Otis N. White. White asserted counterclaims. Following the dismissal
of the action against him, White filed a motion for attorney fees under OCGA § 9-15-
14. The trial court denied the motion, and White filed this application for
discretionary appeal.
      Because White’s counterclaims remain pending below, White was required to
follow the interlocutory application procedures set forth in OCGA § 5-6-34 (b),
which include obtaining a certificate of immediate review from the trial court, to
obtain appellate review at this time. See Murphy v. Murphy, 322 Ga. App. 829 (747
SE2d 21) (2013) (dismissing appeal from recusal order based on failure to follow the
interlocutory appeal procedure). Although White filed an application for discretionary
appeal, as described in OCGA § 5-6-35, compliance with that procedure does not
excuse a party seeking appellate review of an interlocutory order from complying
with the additional requirements of OCGA § 5-6-34 (b). See Bailey v. Bailey, 266
Ga. 832 (471 SE2d 213) (1996). White’s failure to comply with the interlocutory
appeal procedures deprives us of jurisdiction over this application, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     09/01/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.